DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Election/Restrictions
Applicant's election with traverse of Group I claims, Claims 1-7 in the reply filed on 8/01/2022 is acknowledged.  The traversal is on the ground(s) that first the Examiner has not provided any indication that the content of the claims interpreted in light of the description was considered in making the assertion of a lack of unity and therefore has not met the burden necessary to support the assertion.  Secondly, Applicants submit that there is a technical relationship that involves the same special technical feature.  It is this technical feature that defines the contribution which each of the groups, taken as a whole, makes over the prior art.  Applicant submit that the Office has not considered the relationship of the inventions of Groups I - IV with respect to MPEP §806.03. Therefore, the burden necessary according to MPEP § 1893.03(d) to sustain the conclusion that the groups lack of unity of invention has not been met.  Thirdly Applicants contend Applicants respectfully submit that a search of all the claims would not impose a serious burden on the Office.  This is not found persuasive because first the restriction clearly indicates that application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13 .1,  The application would include the description and drawings.  Secondly, the restriction requirement discussed the four groups as distinct inventions in Groups I-IV regarding the obviousness of the limitations from the cited Hironaga reference in that there was no common limitation between the groups of claims that was a special technical feature.  Also Applicant referring to some undefined relationship between the groups of claims has not indicated the nature of such relationship or that it is otherwise than as analyzed by the examiner for the four groups of claims in the restriction.  Thirdly, Applicants contention of no serious burden in merely conclusory not addressing the disclosures of the cited Hironaga reference regarding the lack of special technical effect and examining an application not having such a special technical effect for the four groups of claims.  
The requirement is still deemed proper and is therefore made FINAL.
 Claim 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups II-IV, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-7 are rejected under 35 U.S.C. 103 as obvious over U.S. 2017/0313902, Shimazaki et al., (hereinafter “Shimazaki”.  
Regarding Claims 1-2 Shimazaki discloses in the entire document particularly from the abstract and ¶s 0013-0026, 0029-0038, 0046-0054, 0061-0075, 0082-0084 a water/oil-repellent coating composition {reading on liquid-repellent composition of the pending claim} for forming a film capable of attaining both water/oil repellency and abrasion resistance.  The water/oil-repellent coating composition comprises: an organosilicon compound (A) and a metal compound (B), wherein at least one first hydrocarbon chain-containing group and at least one hydrolyzable group are bonded to a silicon atom in the organosilicon compound (A), where in at least one hydrolyzable group is bonded to a metal atom in the metal compound (B), wherein a second hydrocarbon chain-containing group having a length shorter than the length of the first hydrocarbon chain-containing group may be bonded to the metal atom in the metal compound (B), and wherein a molar ratio of the metal compound B) to the organosilicon compound (A) as metal compound (B)/organosilicon compound (A) is not less than 18 and not more than 48.  
From ¶s 0029-0037 the organosilicone compound A with the first hydrocarbon chain-containing group has 6 to 20 carbon atoms such as saturated aliphatic hydrocarbon group.  Examples include of the saturated aliphatic hydrocarbon group of dodecyl group, tridecyl group, tetradecyl group, pentadecyl group, hexadecyl group, heptadecyl group, octadecyl group, nonadecyl group and icosyl group in the case of a hydrocarbon group.  In the organosilicon compound (A), the number of first hydrocarbon chain-containing groups bonded to the center silicon atom is preferably 1.  From ¶ 0037 the organosilicon compound (A), has a number of hydrolyzable groups bonded to the center silicon atom is normally preferably not more than 3.  From ¶s 0056 and 0058 the first hydrocarbon chain-containing group as for organosilicon compound (A) with three hydrolyzable groups, where the three hydrolyzable groups are bonded to the silicon atom can include trialkoxysilyl groups such as trimethoxysilyl group, triethoxysilyl group, tripropoxysilyl group and tributoxysilyl group.  Specific examples for organosilicon compound )A) with the compound having one first hydrocarbon chain-containing group and three hydrolyzable groups include alkyltrialkoxysilanes having an alkyl group with a carbon number of 6 to 20 such as alkyltrimethoxysilanes having an alkyl group with a carbon number of 6 to 20, and alkyltriethoxysilanes having an alkyl group with a carbon number of 6 to 20 {reading of Component B of formula (b) when q=3 for the hydrolyzable groups and R2 is 12-22 (icosyl) carbon atoms}.    
	From ¶s 0061-0075 the metal compound (B) contained in the water/oil-repellent coating composition together with the organosilicon compound (A) is a metal compound in which at least one hydrolyzable group is bonded to the center metal atom preferably with formula (III):  M(Rb1)(Ab1)m.  In this formula Rb1 represents the second hydrocarbon group or the hydrolyzable group, and Ab1 represents a hydrolyzable group, and m represents an integer of 1 to 4.  The second hydrocarbon chain-containing group may be bonded to the metal atom.  The center metal atom M is preferably silicon.  Also in formula (III) the hydrolyzable group in the metal compound (B) is preferably an alkoxy group with a carbon number of 1 to 4.  Preferable examples of the metal compound (B) may include compounds having only the hydrolyzable group where m is 4 such as tetraalkoxysilanes such as tetramethoxysilane, tetraethoxysilane, tetrapropoxysilane and tetrabutoxysilane.  {This compound B reads on Compound A of the pending claims where p=4 and R1 has an alkyl of 1 to 4 carbon atoms}.  
	From ¶s 0082-0083 the water/oil-repellent coating composition may have a catalyst. The catalyst can be arbitrarily selected from acidic compounds such as hydrochloric acid; basic compounds; organometallic compounds and the like, which are generally used in a sol-gel method. Examples of the catalyst include acid compounds; basic compounds; and organometallic compounds. Examples of the acidic compound include inorganic acids such as hydrochloric acid and nitric acid; and organic acids such as acetic acid.  Examples of the basic compound include ammonia and amine. The organometallic compound include an organometallic compound having as a center metal a metal element such as Al, Fe, Zn, Sn or Zr, and examples thereof include organoaluminum compounds such as aluminum-acetylacetone complexes and aluminum-ethyl acetoacetate complexes; organozinc compounds such as zinc acetylacetonate monohydrate, zinc naphthenate and zinc octylate; and organotin compounds such as dibutyl tin diacetate complexes {reading on Component C and Claim 2}. 
	From ¶ 0077 the water/oil-repellent coating composition contains the organosilicon compound (A) and the metal compound (B) at a specific ratio, and thus a coating film can be provided which exhibits an improved water/oil repellency function, and excellent hardness.  Specifically, in the water/oil-repellent coating composition of, the molar ratio of the metal compound (B) to the organosilicon compound (A) as metal compound (B)/organosilicon compound (A) is not less than 18 and not more than 48.  {This reads on Formula (I) of pending Claim 1 because the metal compound B of Shimazaki is Component A of pending Claim 1 and organosilicon compound (A) of Shimazaki is Component B of the pending Claim 1.  Therefore x as B/A of Shimazaki is A/B of pending claim 1 and is between 12 and 64 as from 18 to 48}.  Therefore from the above disclosures including any overlapping ranges one of ordinary skill in the art before the effective filing of the pending patent application would have considered Claims 1-2 prima facie obvious.  As set forth in MPEP 2144.05, in the case where the claimed range "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. A1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  
Regarding Claim 3, Shimazaki is applied as to Claim 1 along with the disclosure of Shimazaki at ¶s 0082-0084 the catalyst is preferably an organometallic compound, more preferably an organoaluminum compound, especially preferably an organoaluminum ethyl acetoacetate compound.  The amount of the catalyst is preferably not less than 0.0001 parts by mass, more preferably not less than 0.1 parts by mass, further preferably not less than 0.5 parts by mass, especially preferably not less than 1 part by mass, and preferably not more than 20 parts by mass, more preferably not more than 10 parts by mass, further preferably not more than 5 parts by mass based on 100 parts by mass of the total of the organosilicon compound (A) and the metal compound (B).  The molecular weight of dodecyltrimethoxysilane is 290.51 and the molecular weight for TEOS is 208.33 for a total of 498.84.  The molecular weight of aluminum ethylacetate catalyst is115.09.  The mol percent of 20 parts of this catalyst (for 1 part as 1 mole) to 100 parts (also 1 part for 1 mole) of A+B is 2301.8/49884=0.046 mol percent which is within the range of pending claim 3 from 0.01 mol %.   
Regarding Claims 4-5, Shimazaki is applied as to Claim 1 along with the disclosure of Shimazaki at ¶s 0082 and 0084 that the water/oil-repellent coating composition can have a catalyst such as acidic compounds.  Examples of the acidic compound include inorganic acids such as hydrochloric acid and nitric acid; and organic acids such as acetic acid {reading on pending Claim 5}.  
In accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Here Shimazaki teaches the equivalence of metal catalysts and acidic catalyst for the same purpose of catalysis of organosilane compound (A) and metal compound like TEOS in a water and oil repellant composition.  Therefore the combination of a metal catalyst like aluminum ethylacetate and an acidic catalyst for a third composition of a two catalyst mixture would be obvious to one of ordinary skill in the art.  
When the catalyst is an acidic compound (especially preferably hydrochloric acid), the amount of the acidic compound is preferably not less than 0.0001 parts by mass and preferably not more than 1 part by mass based on 100 parts by mass of the total of the organosilicon compound (A) and the metal compound (B).  As from Claim 3 the molecular weight of dodecyltrimethoxysilane is 290.51 and the molecular weight for TEOS is 208.33 for a total of 498.84 for 100 parts of 49884.  The mol percent of 1 part of this acetic acid catalyst (for 1 part as 1 mole) to 100 parts (also 1 part for 1 mole) of A+B is 60.05/49884=0.0012 mol percent which is less than the range of pending claim 4 from 0.01 mol %.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40° C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).  One skilled in the art would adjust the mol percent of the acid catalyst depending on the pKa of the acid and the time need for the catalysis of the reaction between the components {thereby reading on pending Claim 4}. 
Regarding Claim 6, Shimazaki is applied as to Claim 1 along with the disclosure of Shimazaki at ¶s 0078 and 0084 the amount of catalyst is 0.0001 to 20 parts for 100 parts of A+B and a solvent is optional.  Therefore the total content of A+B is in the range of 50 to 100 mass% given that 100 parts of A+B – the amount of catalyst would be less than 100 mass % of the liquid repellent composition.        
Regarding Claim 7 with x from 18 to 48 as discussed for Claim 1 and y can be from 12 to 22 for organosilicon Compound A, Component B of the pending Claim, then for formula II of claim 7 the range for (2y+1) is from 25 to 41 and x is 18 to 48 so x is greater than 2y+1 or at least overlaps this range.  As set forth in MPEP 2144.05, in the case where the claimed range "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466. The examiner can normally be reached 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH J STACHEL/Primary Examiner, Art Unit 1787